Citation Nr: 1452216	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  08-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served in the National Guard; while he had several periods of active duty, the period of active duty relevant to the present appeal extended from December 2003 to March 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That rating decision, in part, granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective in August 2006.  Subsequently, a December 2008 rating decision assigned a 50 percent disability rating effective from the original date of service connection.  


FINDINGS OF FACT

1.  Prior to January 11, 2012, the Veteran's PTSD has been manifested by symptoms that have resulted in occupational and social impairment, with deficiencies in most areas. 

2.  Beginning January 11, 2012, the Veteran's PTSD has been manifested by symptoms that have resulted in occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  Prior to January 11, 2012, the criteria for an initial rating of 70 percent, but no more, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  Beginning January 11, 2012, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for PTSD in an August 2006 letter, which was prior to the initial RO rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven and the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and a rating and effective date was assigned, notice was no longer required with respect to the issue involving the initial disability ratings assigned upon the grant of service connection for PTSD.  See 38 U.S.C.A. § 5103(a).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has also fulfilled its duty to assist the Veteran.  VA has obtained service treatment records, private medical records, VA medical records, VA examination reports, Social Security Records, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided multiple VA examinations with respect to the issue on appeal.  These examinations are adequate and provide the evidence necessary to rate the Veteran's service-connected disability.  This case was last remanded in February 2014, and the requested development has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

A temporary total disability rating of 100 percent is assigned for the service-connected PTSD for the period of time from April 1, 2008 to June 1, 2008 for inpatient treatment.  38 C.F.R. § 4.29 (2014).  The Veteran has not disagreed with the period of assignment of this rating; accordingly the issue on appeal relates to the underlying severity of the Veteran's service-connected PTSD and the initial disability rating assigned from the grant of service connection to the present without disturbing the 100 percent disability rating from April 1, 2008 to June 1, 2008.

The Veteran claims entitlement to an initial disability rating in excess of 50 percent for his service-connected PTSD.  A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.

In August 2006, the Veteran filed his claim for service connection for PTSD.  In March 2005, a positive screening result for PTSD was noted; however a May 2005 VA psychiatric consultation found no active psychiatric diagnosis.  

A June 2006 VA treatment record reveals that an initial mental health assessment of the Veteran was conducted.  The Veteran reported daily intrusive thoughts of specific traumatic events which occurred during his deployment in Iraq, nightmares three to four times per week, flashbacks that occurred biweekly, anxiety and associated physiological symptoms of sweating, avoidance of previous activities, and feelings of detachment form others.  The Veteran reported increased aggravation and irritation with people at work, but denied incidents of physical aggression.  

Objectively, the Veteran was appropriately groomed and casually dressed.  He was alert and oriented, with appropriate overall behavior.  His speech was clear coherent and within normal limits.  His affect was anxious and dysphoric, with slight tearfulness during discussion of certain issues.  Thought processes were linear and logical.  There was no evidence of hallucinations or delusions, and insight and judgment appeared good.  Intellectual functioning appeared average, and he denied current suicidal or homicidal ideations or any history of plans, intent, or attempts.  While he endorsed a restricted range of affect, his affective presentation gave no indication of restriction on observation, and he clearly identified feelings of love and attachment to his two sons.  He displayed symptoms of hypervigilance and heightened anxiety.  On follow-up review, the diagnosis was PTSD and a GAF score of 50 was assigned.  

In February 2007, a VA psychiatric examination of the Veteran was conducted.  Review of the evidence revealed no outpatient or inpatient treatment for a mental disorder, but the Veteran had been prescribed anti-depressants by his primary care physician.  The Veteran reported being divorced with two adult sons, and that he presently had a live-in girlfriend, with whom he had an infant; he reported problems with this relationship.  His current psychosocial functional status showed a reduced ability to function socially, difficulty with crowds and gunfire, and being withdrawn from friends who were not in Iraq.  He reported that he had begun to have troubled relationships with his two sons, with whom he had good close relationships with prior to the military; and having problems with his romantic relationship and wanting it to end.  The diagnosis was PTSD and a GAF score of 55 was assigned.  The examiner stated that PTSD was fully responsible for his impairment in psychosocial adjustment and his quality of life.  The examiner indicated that the Veteran did not have total occupation and social impairment, but there was evidence demonstrating occupational and social impairment with deficiencies in most areas, such including work, family relations, thinking, and mood.  

A February 2007 outpatient psychiatric consultation reveals that the Veteran reported continued isolation from his sons, and feelings of being not in control of his life.  The diagnosis was PTSD and a GAF score of 51 was assigned.  

A November 2007 VA mental health medication review revealed that the Veteran was employed with the State Highway Department.  He was on prescription medication which reduced his nightmares.  However, he was estranged from his girlfriend, with whom he had a child.  On mental status examination he was alert and fully oriented, he dressed and behaved appropriately, and his speech was of somewhat increased in pace and volume.  Thought processes were relevant and abstract. Affect was appropriate, but animated.  The Veteran reported fleeting passive suicidal ideation but no homicidal ideation, and there were no signs of psychosis.  The diagnosis was PTSD and a GAF score of 50 was assigned.  

The Veteran received inpatient treatment for his PTSD in a VA residential program in April and May 2008.  On discharge, his PTSD and anxiety were stable on medication.  A July 2008 VA mental health note indicated that the Veteran was employed but that his girlfriend was moving out.  He noted that medication had been effective treating his symptoms of nightmares and hypervigilance.  A GAF score of 50 was assigned.  

Also in July 2008, a VA examination of the Veteran was conducted.  The diagnosis was PTSD and a GAF score of 50 was assigned.  The examiner indicated that the Veteran did not have total occupation and social impairment, but there was evidence demonstrating occupational and social impairment with deficiencies in most areas, including work, family relations, and mood.

VA records dated from May 2009 to March 2010 reveal continued treatment for the Veteran's PTSD, with assigned GAF scores ranging from 45 to 55.  

In January 2012, a VA examination of the Veteran was conducted.  The examiner noted that the Veteran was unemployed and had retired due to physical disabilities.  The examiner stated that records from the Social Security Administration (SSA) indicated that SSA disability benefits were awarded as a result of his service-connected low back disability and his service-connected PTSD.  The VA examiner found that the level of disability resulting from PTSD was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  A GAF score of 50 was assigned, which was noted to encompass the impairment from both the Veteran's physical and mental impairment.

In June 2014, a VA examination found that the Veteran experienced continued PTSD symptoms with mild to moderate impairment that results in reduced reliability and productivity.  The examiner found that the Veteran did not have impairments in most areas of his life specific to his PTSD, and did not have total occupational or social impairment due to his PTSD.  A GAF score of 55 was assigned.

The evidence supports the assignment of an initial disability rating of 70 percent for the Veteran's service-connected PTSD effective from the date of service connection prior to January 11, 2012.  Prior to the January 2012 VA examination report, the evidence of record shows that the Veteran met the criteria for the assignment of a 70 percent rating for his service-connected PTSD.  The VA examination conducted in February 2007, revealed that the Veteran demonstrated occupational and social impairment with deficiencies in most areas, such including work, family relations, thinking, and mood.  Subsequent VA examination reports and mental health treatment records reveal that the symptoms manifested by the service-connected at approximately the same level of disability.  

However, the VA examinations conducted in January 2012 and June 2014 found that the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity due to no more than mild to moderate impairment.  The June 2014 examiner specifically noted that the Veteran did not have impairments in most areas of his life specific to his PTSD.  Accordingly, beginning January 2012, a 50 percent evaluation, but no more, for PTSD is for assignment.

The preponderance of the evidence is against the assignment of a 100 percent disability rating for the service-connected PTSD for any period of time covered by this appeal.  As discussed above, there is no evidence showing that the Veteran's service-connected PTSD does not result in total occupational and social impairment.  38 C.F.R. §§ 4.130, Diagnostic Code 9411.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated pursuant to 38 C.F.R. §§ 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to January 11, 2012, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.  Beginning January 11, 2012, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the disability varied to such an extent that a rating greater or less than those decided herein would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a rating in excess of the ratings assigned herein for the Veteran's service connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 70 percent prior to January 11, 2012 for PTSD is granted, subject to the law and regulations governing the payment of monetary awards.  

A disability rating in excess of 50 percent beginning January 11, 2012 for PTSD is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


